Fred W. Rausch, Jr. Legal Counsel Unified School District No. 447 Suite 201, Ambassador Building 220 S.W. 33rd Street Topeka, Kansas  66611
Dear Mr. Rausch:
As legal counsel for unified school district no. 447, you request our opinion regarding the definition of counsel as used in K.S.A.72-5453.  Specifically, you ask whether K.S.A. 72-5453 precludes the presence of legal counsel at a meeting between the board of education and the administrator who has requested the meeting.
K.S.A. 72-5451 et seq. set forth the procedure to be followed for nonrenewal of an administrator's contract.  K.S.A. 72-5453
provides:
  "(a)  Whenever an administrator is given written notice of a board's intention to not renew the administrator's contract, the administrator may request a meeting with the board by filing a written request therefor with the clerk of the board within 10 days from the date of receipt of the written statement of nonrenewal of a contract.
  "(b)  The board shall hold such meeting within 10 days after the filing of the administrator's request.  The meeting provided for under this section shall be held in executive session and, at such meeting, the board shall specify the reason or reasons for the board's intention to not renew the administrator's contract.  The administrator shall be afforded an opportunity to respond to the board.  Neither party shall have the right to have counsel present.  Within 10 days after the meeting, the board shall reconsider its reason or reasons for nonrenewal and shall make a final decision as to the matter."  (Emphasis added.)
The interpretation of a statute is a matter of law and it is the function of the court to interpret the statute to give it the effect intended by the legislature.  State v. Schlein,253 Kan. 205, 209 (1993).  When construing a statute a court must give words in common usage their natural and ordinary meaning.  Housev. American Family Mutual Ins. Co., 251 Kan. 419, 423 (1992).
Counsel is defined in Deluxe Black's Law Dictionary 347 (6th Ed. 1990) as "attorney or counsellor."  It is similarly defined in Webster's Third International Dictionary 518 (1986) as "a lawyer appointed or engaged to advise and represent a particular client, public officer, or public body in legal matters."  Giving the term its natural and ordinary meaning, the term counsel as used in K.S.A. 72-5453 includes an attorney or lawyer.  Therefore, the board of education and the administrator requesting a meeting under K.S.A. 72-5453 do not have the right to have an attorney or lawyer present at the meeting between the board and the administrator.
Very truly yours,
                             CARLA J. STOVALL Attorney General of Kansas
                             Richard D. Smith Assistant Attorney General
CJS:JLM:RDS:jm